DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the piezoelectric substrate side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “A piezoelectric substrate side” is not referred to in claim 6 nor in claim 1 upon which it depends. It is not clear which object is referred to as having “the piezoelectric substrate side.”
Claim 7 recites the limitation "the inner side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “An inner side” is not referred to in claim 7, nor in claims 1 or 6 upon which it depends. It is not clear which object is referred to as having “the inner side.”
Claim 10 cites the limitation “comprises a region containing a larger amount of Cu in the thickness direction.” The claim does not cite what amount of Cu is being referred to by the comparative phrase “containing a larger amount,” and it is not clear what is meant by the region containing a larger amount “in the thickness direction.” The phrase is not equivalent to “an amount of Cu changes in a thickness direction,” which would relate to a concentration gradient of Cu in the first layer. Furthermore, the amount of Cu in a specified region of a layer does not necessarily change “in the thickness direction” vs in a separate direction, because the specified region will still have the same amount of Cu. As such, claim 10 is rendered indefinite, as it is not clear what the metes and bounds of the claim are.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US PGPub 20020113526), as cited by applicant.
As per claim 1:
Nishihara et al. discloses in Figs. 1-7:
An acoustic wave element (title) comprising: 
a piezoelectric substrate ([0021]) and an IDT electrode (as seen in Fig. 1, [0049]) which is located on the piezoelectric substrate and comprises a multilayer structure of a first layer (second layer 3 or fourth layer 5) comprised of Al containing 10% or less of a sub-component (Al w/ 1% Cu, table 2 entry 11) and a second layer (third layer) comprised of a CuAl2 alloy (table 2, entry 11).

As per claim 2:
Nishihara et al. discloses in Figs. 1-7:
a ratio of a thickness of the second layer is 56% or less of a total thickness of the first layer and the second layer (table 2 denotes 60nm vs 207nm, ~29%).

As per claim 3:
Nishihara et al. discloses in Figs. 1-7:
a ratio of a thickness of the second layer is 20% or more of a total thickness of the first layer and the second layer (table 2 denotes 60nm vs 207nm, ~29%).

As per claim 6:
Nishihara et al. discloses in Figs. 1-7:
in the IDT electrode, the second layer is located on a piezoelectric substrate side (first layer may be considered to be the fourth layer 5).

	As per claim 10:
Nishihara et al. discloses in Figs. 1-7:
		the first layer contains Cu as the sub-component (table 2, 1% Cu)
	As per claim 11:
	Nishihara et al. discloses in Figs. 1-7:
A filter element in which at least one acoustic wave element as per claim 1 and at least one resonator on the piezoelectric substrate are connected in a ladder shape (resonators S1-S4 and P1-P2, Fig. 2).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacot et al. (US PGPub 20030146674), as cited by applicant.
As per claim 1:
Jacot et al. discloses in Fig. 3:
An acoustic wave element (title) comprising: 
a piezoelectric substrate (substrate 12, [0021], where quartz, lithium niobite, and lithium tantalate are known piezoelectric materials) and an IDT electrode (24) which is located on the piezoelectric substrate and comprises a multilayer structure of a first layer (second layer 46) comprised of Al containing 10% or less of a sub-component (second layer 46 may comprise aluminum and aluminum oxide, [0028], wherein the aluminum oxide is formed as a separate layer, [0035]) and a second layer (third and fifth layers 48 & 52) comprised of a CuAl2 alloy ([0028-0029]).
	
	As per claim 4:
Jacot et al. discloses in Fig. 3:
an intermediate layer (fourth layer 50) having conductivity (being made of copper, [0028]) between the first layer and the second layer (when the second layer is fifth layer 52).

	As per claim 6:
	Jacot et al. discloses in Fig. 3:
in the IDT electrode, the second layer (third layer 48) is located on a piezoelectric substrate side (relative to the fourth layer 50).

	As per claim 7:
	Jacot et al. discloses in Fig. 3:
the second layer comprises a part (portion 48B) having a thinner thickness compared with a periphery (edge portion of horizontal section of third layer 48), the part being at a position separated from an outer edge to an inner side (portion 48B is separated from the outer edge of the IDT provided by portion 56B, and is separated from an inner side of first layer 48 by the second layer 46).

	As per claim 9:
	Jacot et al. discloses in Fig. 3:
an underlying layer (first layer 44) having conductivity (Titanium, [0028]) between the piezoelectric substrate and the IDT electrode, the underlying layer being broader in a width contacting the piezoelectric substrate than a width contacting an electrode finger of the IDT electrode when viewed by a cross-section (layer 44 has a trapezoid shape as seen in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PGPub 20020113526), as cited by applicant.
As per claim 8:
Nishihara does not disclose that the second layer is lower in crystallinity than the first layer.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the second layer to be lower in crystallinity than the first layer, as the second layer is used to prevent diffusion of Al, as taught by Nishihara ([0025]), such that Nishihara prioritizes maintaining crystallinity and atomic structure of the first layer over the second layer.

As per claim 12:
Nishihara discloses in Figs.1-7:
A communication apparatus comprising: an antenna (antenna duplexer, [0057]), the filter element according to claim 11 electrically connected with the antenna ([0057]), which is electrically connected to an advance mobile phone system ([0051])
Nishihara does not disclose:
an RF-IC which is electrically connected with the filter element.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the filter element to be connected to an RF-IC, as mobile phone systems commonly consist of transceiver systems that incorporate RF-ICs to perform the benefit of functions in the electronic circuit such as amplification or passive, as is well understood in the art.




Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (US PGPub 20020113526), as cited by applicant, in view of Abbott et al. (US Patent 8035464)
As per claim 5:
Nishihara discloses:
The piezoelectric substrate is comprised of a Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 42º ([0051]).
Nishihara does not disclose:
the piezoelectric substrate is comprised of a Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 46º or more.
	Abbott et al. discloses:
	A SAW resonator comprising a piezoelectric substrate comprised of Y-rotated and X-propagated lithium tantalate single crystal substrate, and its cut angle is 46º or more (col. 3 line 52-col. 4 line 23).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the cut angle of Abbott et al. as an art-recognized alternative/equivalent cut angle for a Lithium tantalate single crustal substrate that provides the further benefit of being able to minimize a plate mode effect, as taught by Abbott et al. (col. 3 line 52-col. 4 line 23)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843